Concurring Opinion.
Davis, J. — The theory on which the appeal was taken appears to have been that the- several allowances constitute one decision only. This position is not tenable. The allowance in favor of each party was a separate decision. In order to review such decisions, a separate appeal should have been prosecuted from each allowance. This, it is true, could have been done through one affidavit and one bond properly worded, and conditioned, showing an intention to appeal from the allowance so made in favor of each appellee in said order. The defects could, and perhaps would, have been corrected on proper application in the trial court, but as no such request was made, there was no error, for reasons stated in the rulings of the court below.
With these observations, I concur in the principal opinion.
Filed May 10, 1893.